Case 2:15-cv-04516-SIL Document 82 Filed 03/25/19 Page 1 of 2 PagelD #: 3249

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

839 CLIFFSIDE AVE, LLC,
Plaintrff,
~against-
DEUTSCHE BANK NATIONAL TRUST COMPANY,
AS TRUSTEE FOR FIRST FRANKLIN MORTGAGE
LOAN TRUST 2006-FF3, MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2006-FF3,

Defendant.

 

Case No. 2:15-CV-04516-SIL

STIPULATION OF
DISCONTINUANCE WITH
PREJUDICE

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

attorneys for Plaintiff, 839 Cliffside Ave, LLC (“Plaintiff”), and Defendant, Deutsche Bank

National Trust Company, as Trustee for First Franklin Mortgage Loan Trust 2006-FF3,

Mortgage Pass-Through Certificates, Series 2006-FF3 (“Defendant”), that all claims asserted in

this matter by Plaintiff, or which could have been asserted in this matter, are discontinued with

prejudice, and the action is hereby discontinued with prejudice pursuant to Federal Rule of Civil

Procedure 41(a), without fees or costs to either party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

(25754121 bPage 10 of 11
Case 2:15-cv-04516-SIL Document 82 Filed 03/25/19 Page 2 of 2 PagelD #: 3250

If IS FURTHER STIPULATED AND AGREED, that this Stipulation may be signed in

counterparts and electronic and facsimile signatures and/or a copy of the Stipulation shall be

considered as effective as an original.

wT A»
Dated: Macc 9g 2019

New York, New York

McGLINCHEY, FLARES? 4

  

Attorneys for Defendant

112 West 34" Street, Suite 1515
New York, New York 10120
Phone: (646) 362-4000

bd ME ee

Dated: February_

(2S7541 21 ES Page UL of 11

, 2019

Brooklyn, New York

 

Attoyheys for Plaintiff

266' Broadway, Suite 503
Brooklyn, New York 11211
Phone: (718) 989-1392
